In re Ansul, Inc.; BRK Brands, Inc.; BRK Electronics, Inc.; Pittway Corp.; — Defendants); applying for supervisory and/or remedial writs; Parish of Morehouse, 4th Judicial District Court, Div. “I”, No. 95284; to the Court of Appeal, Second Circuit, No. 306S8-CW.
Granted. Judgment of the trial court is vacated and set aside. Relators’ motion for protective order is granted, and a protective order is entered in their favor preventing any discovery regarding privileged communications between relators’ corporate counsel and any former employees relating to the subject matter of this lawsuit. See Upjohn Co. v. United States, 449 U.S. 383, 402-03, 101 S.Ct. 677, 688-89, 66 L.Ed.2d 584 (Burger, C.J. concurring); In re Allen, 106 F.3d 582, 605-06 (4th Cir.1997).
JOHNSON, J., not on panel.